Case 3:18-cv-00162-GMG Document 33 Filed 04/04/19 Page 1 of 20 PageID #: 226




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

S.L., A MINOR, BY AND THROUGH
HER PARENT AND LEGAL GUARDIAN D.L.

                 Plaintiff,



v.                                                    CIVIL ACTION NO. 3:18-CV-162
                                                      (Groh)

CITY HOSPITAL, INC. d/b/a BERKELEY MEDICAL CENTER,
A subsidiary of WEST VIRGINIA UNIVERSITY
HOSPITALS-EAST, INC., d/b/a
WV UNIVERSITY HEALTHCARE,

                 Defendant.

     PLAINTIFF’S RESPONSE MEMORANDUM IN OPPOSITION TO DEFENDANT’S
                           MOTION TO DISMISS


          NOW COMES the Plaintiff, S.L., a minor, by and through her parent and legal guardian

D.L., by and through her counsel, hereby submits her Memorandum in Opposition to

Defendant’s Motion to Dismiss and states as follows:


     I.   Preliminary Statement and Factual Background

          S.L., an autistic teenager, visited Berkeley Medical Center (“BMC”) on October 12,

2016, seeking stitches for a minor injury to her foot. Am. Compl. ¶¶ 21, 22, 23. As a result of her

autism and related disabilities, S.L. could not tolerate the suture procedure without basic

disability accommodations, such as anxiety management and topical anaesthetic. Am. Compl.



                                                 1
Case 3:18-cv-00162-GMG Document 33 Filed 04/04/19 Page 2 of 20 PageID #: 227




¶¶ 30, 31. BMC staff refused to provide these accommodations, not because they felt these

accommodations would be contraindicated but because they did not wish to spend any additional

time on treating S.L. Am. Compl. ¶¶ 43, 44, 45, 46, 47.

        When S.L. became distressed at the idea of receiving sutures without the

accommodations she needed, her mother offered to seek treatment at another hospital. Am.

Compl. ¶¶ 51, 52. BMC refused to permit S.L. or her mother to leave and instead sent numerous

staff members to forcibly restrain S.L. and administer injectable antipsychotic medications

against her will and without her consent, before ultimately administering stitches to S.L.’s foot.

Am. Compl. ¶¶ 57-90. Due to the contemporaneous statements of BMC staff, S.L. and her

mother reasonably believe that BMC’s actions in detaining and restraining S.L. were based on

discriminatory and stereotypical attitudes toward children with disabilities like S.L.’s, and that a

nondisabled child expressing similar distress would not have been forcibly restrained.

        Defendant now moves to dismiss, arguing in various ways that the complaint should have

been brought as a medical malpractice action rather than an action under federal disability

discrimination laws or state laws concerning battery and intentional infliction of emotional

distress. Defendant’s arguments are meritless and, especially as applied to plaintiff’s federal

claims, would eviscerate the broad remedial intent of federal anti-discrimination laws as applied

to hospitals. As a result, Defendant’s Motion to Dismiss should be denied.



 II.    Applicable law: Federal Rule of Civil Procedure 12(b)(6)

At this stage, Plaintiff must merely state facts that give rise to a claim that is “plausible on its

face.” Bell Atl. Corp v. Twombly, 550 U.S. 544, 570 (2007). For the purposes of a motion to

dismiss, courts must accept the allegations in the Complaint as true and must liberally construe


                                                   2
Case 3:18-cv-00162-GMG Document 33 Filed 04/04/19 Page 3 of 20 PageID #: 228




the Complaint in favor of the Plaintiff. Mylan Labs, Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir.

1993). A 12(b)(6) motion to dismiss “is not a procedure for resolving a contest about the facts or

the merits of the case,” and “must be distinguished from a motion for summary judgment under

Federal Rule of Civil Procedure 56, which goes to the merits of the claim and is designed to test

whether there is a genuine issue of material fact.” Rich v. Life Ins. Co. of N. Am., No. 3:12-CV-

92, 2013 U.S. Dist. LEXIS 44601, at *8, 9, 10 (N.D.W.Va March 28, 2013). Such motions are

granted “only in very limited circumstances.” Rogers v. Jefferson-Pilot Life Ins. Co., 883 F.2d

324, 325 (4th Cir. 1989). Indeed, “a motion to dismiss for failure to state a claim should not be

granted unless it appears certain that the plaintiff can prove no set of facts which would support

its claim and would entitle it to relief.” Mylan Labs, Inc., 7 F.3d at 1134.


III.   Argument

   A. The Medical Professional Liability Act does not apply to this action.

       Defendants first argue that the Medical Professional Liability Act “MPLA”), W. Va.

Code § 55-7B-1, et seq., requires dismissal of all of S.L.’s claims. The MPLA imposes certain

pre-suit requirements on state actions involving medical malpractice. Defendant argues that (1)

the MPLA’s pre-suit requirements apply to federal causes of action that concern medical

treatment, including actions the Rehabilitation Act and the Americans with Disabilities Act; and

(2) the MPLA’s pre-suit requirements apply to state-law claims of battery and intentional

infliction of emotional distress. In fact, the MPLA cannot limit an individual’s ability to pursue

federal causes of action and should not apply to S.L.’s straightforward, non-technical claims for

battery and intentional infliction of emotional distress.




                                                  3
Case 3:18-cv-00162-GMG Document 33 Filed 04/04/19 Page 4 of 20 PageID #: 229




              1. The Supremacy Clause prevents the MPLA from applying to federal
       causes of action.

       Defendants argue, without citing any relevant authority, that the pre-suit requirements of

the MPLA should apply to actions under the Americans with Disabilities Act and Rehabilitation

Act. Permitting states to impose pre-filing requirements on federal claims filed in federal court,

however, would violate the Supremacy Clause and prior attempts to impose such requirements

have been overwhelmingly rejected.

       The United States Constitution provides that the laws of the United States are “the

supreme Law of the Land” and that “the Judges in every State shall be bound thereby, any Thing

in the Constitution or Laws of any State to the Contrary notwithstanding.” U.S. Const. art. VI, cl.

2. States cannot, consistent with the Supremacy Clause, impose procedural or substantive

burdens on enforcement of rights under federal statutes. See Felder v. Casey, 487 U.S. 131, 140

(1988) (noting that “we fully agree with this near-unanimous conclusion of the federal courts”

that state notice-of-claim statutes cannot be applied in federal courts to federal claims such as

§ 1983, and further holding that such statutes cannot be applied to § 1983 claims even in state

courts); see also Haywood v. Drown, 556 U.S. 729, 741 n.8 (2009) (noting that “if New York

had decided to employ a procedural rule to burden the enforcement of federal law,” such a

decision would be unconstitutional).

       Accordingly, even where federal courts that have applied the pre-suit requirements to

state-law claims, they have declined to apply them to claims under the Americans with

Disabilities Act or Rehabilitation Act. See, e.g., Lockwood v. Our Lady of the Lake Hosp., Inc.,

No. 17-00509-SDD-EWD, 2018 U.S. Dist. LEXIS 118949, at *17 (M.D. La. July 17, 2018)

(declining to apply state pre-suit requirements for malpractice suits to claims brought under the



                                                  4
Case 3:18-cv-00162-GMG Document 33 Filed 04/04/19 Page 5 of 20 PageID #: 230




Rehabilitation Act); Gordon v. Tygart Valley Reg’l Jail, No. 3:12CV34, 2013 U.S. Dist. LEXIS

28445, at *28-34 (N.D.W. Va. Feb. 4, 2013) (analyzing plaintiff’s Americans with Disabilities

Act claims without reference to the MPLA); Liss v. Nassau County, 425 F. Supp. 2d 335

(E.D.N.Y. 2006) (dismissing state claims as preempted by the state’s workers’ compensation law

but holding that that law “does not bar an employee from suing his employer under federal civil

rights laws” such as the Americans with Disabilities Act); Smith v. Indiana, 904 F. Supp. 877,

880 (N.D. Ind. 1995) (holding that a state law imposing pre-suit requirements for medical

malpractice actions cannot be applied to claims under the ADA, as doing so would violate the

Supremacy Clause). Cf. Skaggs v. Clark, No. 3:13-cv-03293, 2014 U.S. Dist. LEXIS 180744, at

*25 (S.D. W. Va. Dec. 10, 2014) (MPLA does not apply to § 1983 claims); Gaylor v. Dagher,

No. 2:10-cv-00258, 2011 U.S. Dist. LEXIS 12400, at *28-29 (S.D. W. Va. Jan. 14, 2011) (“the

pre-filing requirements of the MPLA have no application to an inmate’s alleged violation of his

rights under the Eighth Amendment . . . because state substantive and procedural law have no

application in a cause of action based solely on a federal question”); Lopez v. S.B. Thomas, Inc.,

831 F.2d 1184, 1190 (2d Cir. 1987) (state workers’ compensation act cannot preempt federal

claims as this would “clearly run afoul of the Supremacy Clause”).

       2. The MPLA’s pre-suit notification requirements should not apply to Plaintiff’s
       battery and intentional infliction of emotional distress claims

       Defendant argues that the pre-suit notification requirement in the MPLA should be

applied to S.L.’s claims for battery and intentional infliction of emotional distress. Nevertheless,

the pre-suit notification requirements of the MPLA do not apply to claims that arise under a

“well-established legal theory of liability which does not require expert testimony supporting a

breach of the applicable standard of care.” Pearson v. Panaguiton, No. CV 1:15-07411, 2018



                                                  5
Case 3:18-cv-00162-GMG Document 33 Filed 04/04/19 Page 6 of 20 PageID #: 231




U.S. Dist. LEXIS 70925, at *6 (S.D.W. Va. Apr. 27, 2018). Expert testimony is not necessary

when “the alleged breach relates to noncomplex matters of diagnosis and treatment within the

understanding of lay jurors by resort to common knowledge and experience.” Farley v. Shook,

218 W. Va. 680, 685 (2006).

       Plaintiff’s claims for battery and intentional infliction of emotional distress relate to

matters that are well within the understanding of lay jurors. A lay juror could reasonably be

expected to understand that pushing a person to the floor, strapping her to a gurney, and forcibly

injecting her with medications without either her consent or the consent or her guardian, in the

absence of any exigent circumstances that would justify such a course of action, constitutes a

battery. Am. Compl. ¶¶ 136-38. A lay juror could also be expected to understand that such

conduct toward a 13-year-old minor may cause significant emotional distress. Id. ¶¶ 129-134. As

a result, the pre-suit requirements of the MPLA should not apply to these claims.

              3. If the court determines that the MPLA should apply to S.L.’s claims, it
       should permit S.L. to re-file after compliance with the MPLA’s pre-suit
       requirements.

       As discussed in further detail above, there is ample precedent to support the conclusion

that the MPLA should not apply to federal claims. S.L.’s counsel reasonably relied on this

precedent in determining the appropriate course of action to pursue her discrimination claims.

Moreover, counsel also reasonably determined that expert testimony would not be necessary to

prove liability on S.L.’s battery or intentional infliction of emotional distress claims, and that as a

result, the MPLA’s pre-suit filing requirements would not apply.

       Even in cases where a court determines that the pre-suit requirements of the MPLA

should apply, this determination “should not be unnecessarily utilized as an instrument to prevent

adjudication on the merits” in situations where counsel has, “in good faith, made a legitimate


                                                  6
Case 3:18-cv-00162-GMG Document 33 Filed 04/04/19 Page 7 of 20 PageID #: 232




judgment” that an underlying action should not be framed as a medical malpractice action.” Gray

v. Mena, 218 W. Va. 564, 570 (W. Va. 2005). In such circumstances, the appropriate remedy is

to toll the statute of limitations to permit the plaintiff to comply with the pre-suit filing

requirements of the MPLA, and then to permit the plaintiff to re-file his or her claims. Id. 570-

71.

      B. Both the ADA and Section 504 apply to discrimination in medical contexts.

         In its motion to dismiss, Defendant argues that healthcare providers should be

categorically exempt from compliance with the ADA and Section 504, so long as the

discriminatory conduct related in some way to the provision of medical treatment. Neither the

case law nor the intent of the ADA and Section 504 support such an exemption. Courts have

repeatedly recognized that conduct by health providers may violate the ADA and/or Section 504

when it results in discriminatory denial of equal access to health services, programs, or activities,

and when such a denial is not the result of an exercise in medical judgment.1 S.L. has adequately

pled that none of BMC’s discriminatory conduct was based in medical judgment.


      1. The conduct described in the complaint was the result of disability discrimination
         and not a “purely medical decision.”

         Courts have consistently recognized that denial of medical care can violate the ADA

and/or Section 504 when it is the result of disability discrimination. Even when courts have

recognized that the ADA and Section 504 cannot be used to override a professional medical




1
 Except where otherwise noted, we will treat the ADA and Rehabilitation Act as coextensive. See
Bennett-Nelson v. La. Bd. Of Regents, 431 F.3d 448, 454 (5th Cir. 2005) (“the rights and remedies
afforded plaintiffs under Title II of the ADA are almost entirely duplicative of those provided under § 504
of the Rehabilitation Act”).


                                                    7
Case 3:18-cv-00162-GMG Document 33 Filed 04/04/19 Page 8 of 20 PageID #: 233




judgment, they have refused to grant a blanket license to healthcare providers to deny access to

care.


        In Bragdon v. Abbott, the Supreme Court recognized that a dentist’s policy of treating

HIV-positive patients only in hospital settings may violate the ADA, despite the dentist’s

insistence that his policy was based in a medical judgment that treating such patients in a regular

dental office would pose a direct threat. 524 U.S. 624 (1998). Instead of automatically deferring

to the dentist’s medical judgment, the Court held that the dentist’s judgment must be supported

by “objective evidence.” Id. at 649. See also Kiman v. N.H. Dep’t of Corr., 451 F.3d 274 (1st

Cir. 2006) (vacating the district court’s order of summary judgment on plaintiff’s ADA claim

where denial of medically appropriate care was not a result of “a medical ‘judgment’” subject to

differing opinion”); McNally v. Prison Health Servs., 46 F. Supp. 2d 49, 58-59 (D. Me. 1999)

(prison’s policy of requiring blood tests before providing patients with HIV medication, but not

for other types of medication, “lacks any medical explanation” and as a result, “[a] jury could

infer that PHS’s policy effectively denies HIV-positive prisoners access to PHS’s prescription

program and adequate health services because of their particular disability”); McKissick v.

County of York, No. 1:09-CV-01840, 2010 WL 1930132, at *7 (M.D. Penn. Mar. 19, 2010)

(distinguishing between “medical malpractice” claims involving medical judgment and “outright

denial of medical services,” which may violate ADA); Andrews v. Rauner, No. 3:18-cv-1101,

2018 U.S. Dist. LEXIS 131412, at *12 (C.D. Ill. Aug. 3, 2018) (finding that plaintiff had stated a

claim under the ADA when prison had denied her “access to hospitalization outside of the prison

but allowed prisoners with physical injuries or illnesses to receive outside hospitalization”).




                                                 8
Case 3:18-cv-00162-GMG Document 33 Filed 04/04/19 Page 9 of 20 PageID #: 234




        Healthcare providers may violate the ADA or Section 504 not only through

discriminatory denial of services but also through failing to modify policies and practices where

necessary to ensure meaningful access to care. For example, in Asselin v. Shawnee Mission

Medical Center, the District of Kansas held that the plaintiff had stated a valid claim under the

ADA when a hospital had refused to modify its blood testing policy, where such testing was

necessary in order to ensure that medication the hospital administered did not interact negatively

with the patient’s epilepsy medications. 894 F. Supp. 1479, 1484 (D. Kan. 1995).


        Even the cases cited by Defendant itself recognize the distinction between “purely

medical decisions” and decisions that are based on discriminatory animus rather than medical

judgment. In Grant v. Alperovich, the Western District of Washington recognized that “purely

medical decisions” do not fall within the scope of the ADA but then separately considered the

plaintiff’s argument that the underlying denial of medical care was a result of discrimination

based on her mental health history. 993 F. Supp. 2d 1356, 1365 (W.D. Wash. 2014). It awarded

summary judgment to the defendants only because that particular plaintiff had failed to rebut

defendants’ evidence that their conduct was based on medical judgment, not because denial of

medical care could never constitute an ADA violation as a matter of law. Indeed, in many of the

cases cited by Defendant in which courts determined that a provider’s conduct was a “purely

medical decision,” this determination occurred at the summary judgment stage or later, after

discovery was complete and plaintiffs had failed to uncover evidence to the contrary. See Bryant

v. Madigan, 84 F.3d 246, 247 (7th Cir. 1996); Burger, 418 F.3d at 883; Grant, 993 F. Supp. 2d at

1359.




                                                 9
Case 3:18-cv-00162-GMG Document 33 Filed 04/04/19 Page 10 of 20 PageID #: 235




       S.L. has adequately pled in her complaint that the decision not to provide oral Ativan or

topical Lidocaine or to talk S.L. through the suture procedure was not a “purely medical

decision” but instead resulted from Defendant’s disregard for S.L.’s need for reasonable

accommodations. The Amended Complaint explains that the accommodations D.L. requested are

common accommodations for people with disabilities like S.L.’s, and that S.L. had received

these accommodations at the same hospital in the past. Am. Compl. ¶¶ 33, 37-42. The Amended

Complaint also notes that the decision not to provide these accommodations was based not in

medical judgment but rather a nurse’s arbitrary determination that she did not have time to

administer them. Am. Compl. ¶ 44. Moreover, this decision that there was “no time” was not

based on medical urgency, because at that point S.L. had been waiting for over an hour for

treatment and was in stable medical condition. Am. Compl. ¶¶ 44, 47.


   2. The Amended Complaint concerns denial of reasonable modifications, not a
       freestanding complaint of inadequate medical care.

       Defendant further argues that its conduct was not actionable under the ADA or Section

504 because these statutes do not provide a freestanding remedy for inadequate medical

treatment. The cases it cites for this proposition, however, all concern complaints of inadequate

treatment of the same underlying medical condition that gave rise to the plaintiff’s disability.

Where, like S.L., a patient requires an accommodation in order to benefit from the same medical

treatment offered to others, courts have consistently recognized that denial of such

accommodations may violate the ADA or Section 504.


       As Defendant notes, some courts have declined to apply the ADA or Section 504 to

general complaints of inadequate medical care for a condition that results in a disability. See



                                                 10
Case 3:18-cv-00162-GMG Document 33 Filed 04/04/19 Page 11 of 20 PageID #: 236




Burger v. Bloomberg, 418 F.3d 882, 883 (8th Cir. 2005) (describing inadequate treatment for a

deceased individual’s diabetes); Grant, 993 F. Supp.2d at 1359-64 (noting that plaintiff’s ADA

claims were based on defendants’ failure to pursue a particular course of treatment for the illness

that gave rise to the claims); Bryant, 84 F.3d at 249 (noting that plaintiff’s ADA claims were

based on defendants’ “incompetent treatment of his paraplegia”); Fitzgerald v. Corrections

Corp. of Am., 403 F.3d 1134 (10th Cir. 2005).


       Unlike the plaintiffs in these cases, S.L. is not alleging that she received inadequate

treatment for her underlying autism or related disabilities. S.L. was seeking treatment not for her

underlying disabilities but for an acute injury to her foot. Under the ADA and Section 504, she

was entitled to meaningful access to the same services that the hospital offered to non-disabled

individuals with similar injuries - including to reasonable modifications to hospital policies and

procedures where necessary to ensure such access. 42 U.S.C. § 12182(b)(2)(A)(ii). As expert

testimony will explain in further detail, S.L. was unable to benefit from the services the hospital

offered without reasonable modifications to help her tolerate the procedure.


       People with disabilities are entitled to reasonable modifications where necessary to afford

them meaningful access to the same health services offered to others - even when those

modifications involve provision of substantial additional services. In Henrietta D. v. Bloomberg,

the Second Circuit upheld am ADA and Section 504 judgment in favor of individuals with AIDS

who had been denied “intensive case management and low case manager-to-client ratios,” noting

that these were not “additional or better” services than those offered to people with disabilities

but merely reasonable modifications required to ensure “meaningful access to the same benefits

and services” available to people without disabilities--including medical benefits. See Henrietta


                                                 11
Case 3:18-cv-00162-GMG Document 33 Filed 04/04/19 Page 12 of 20 PageID #: 237




D. v. Bloomberg, 331 F.3d 261, 273 (2d Cir. 2003) (quoting and upholding district court

judgment in favor of plaintiffs).


   3. BMC’s decision to restrain S.L., forcibly medicate her, and detain her against her
       will was also discriminatory and not the result of medical judgment.

       In addition to denial of reasonable modifications, the Amended Complaint includes ADA

claims arising from BMC’s inappropriate restraint of S.L., involuntary administration of

antipsychotic medications and refusal to permit S.L. to leave the hospital. Am. Compl. ¶¶ 118-

122.


       Numerous courts have held that improper decisions to detain a disabled person in a

hospital setting may violate the ADA or Rehabilitation Act, especially when they are based on

improper assumptions about people with disabilities. This can include a belief that a person is

experiencing a psychiatric crisis, when this belief is based on disability-related stereotypes rather

than an individual’s actual conduct. See Green v. City of New York, 465 F. 3d 65, 76-77 (2nd Cir.

2006) (city emergency services program violated ADA by forcibly transporting disabled man to

hospital over his objections and disregarding his right to refuse treatment), motion granted, 2007

U.S. Dist. LEXIS 65842 (S.D.N.Y. Sept. 6, 2007), vacated, 359 Fed. Appx. 197 (2nd. Cir. 2009)

(upholding the jury’s verdict, which found that the City had violated plaintiff’s rights under Title

II of the ADA); Bolmer v. Oliveria, 594 F3d 134, 149 (2nd Cir. 2010) (allowing Title II claim

against hospital to proceed, when plaintiff had been involuntarily hospitalized based on

“stereotyped view of the mentally ill”); Trimble v. Millwood Hospital, CA 4:14-cv-00868-O

(N.D. Tex. Sept. 12, 2016) (finding issue of material fact as to whether hospital’s refusal to let a

woman leave psychiatric hospital violated Rehabilitation Act).



                                                 12
Case 3:18-cv-00162-GMG Document 33 Filed 04/04/19 Page 13 of 20 PageID #: 238




       Courts have also held that decisions to forcibly restrain or otherwise abuse a person with

a disability may violate the ADA and Rehabilitation Act. See K.T. v. Pittsburg Unified School

District, 219 F. Supp. 3d 970, 981 (N.D. Cal. 2016); Taylor v. Richmond State Living Center,

2012 U.S. Dist. LEXIS 170190 *16-17 (S.D. Tx., November 30, 2012).


   4. Medical care is undisputedly a service, program, or activity conducted by Berkeley
       Medical Center.

       Defendant also inexplicably cites Bryant v. Madigan, which upheld dismissal of a

prisoner’s ADA claims on the theory that the accommodation requested by the prisoner

(guardrails on his bed to prevent falls due to his paraplegia) was not related to a “program or

activity” offered by prisons and, additionally, expressing doubt that discrimination by prisons

towards prisoners is covered by Title II. 84 F.3d 246, 248-49 (7th Cir. 1996). Not only is this

case longer good law with respect to prisons themselves, Pa. Dep’t of Corrs. v. Yeskey, 524 U.S.

206, 210 (1998) (“Modern prisons provide inmates with many recreational ‘activities,’ medical

‘services,’ and educational and vocational ‘programs,’” all of which may be covered by Title II

of the ADA), but also it is completely inapplicable to claims against a hospital, whose sole

purpose is to provide medical services to the public.


   C. S.L. has adequately drawn a causal link between BMC’s discriminatory conduct
      and her underlying disabilities.



       Defendant further argues that S.L. has not adequately explained the connection between

its discriminatory conduct and S.L.’s underlying disability. To the contrary, the Amended

Complaint meticulously explains the connection between her disability and 1) her need for

reasonable modifications, which BMC denied, and 2) BMC’s decision to forcibly restrain her,


                                                13
Case 3:18-cv-00162-GMG Document 33 Filed 04/04/19 Page 14 of 20 PageID #: 239




detain her in the hospital without the consent of her mother, and forcibly administer

antipsychotic medications.


    1. S.L.’s need for reasonable modifications, including anxiety management and pain
        management, directly arose from her disabilities.

        Under the Americans with Disabilities Act, a covered entity may not refuse to make

reasonable modifications to policies, practices, or procedures if this denial results in “denial of

the person’s right to “the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, or accommodations of any place of public accommodation.” 42 U.S.C. § 12182(a).

The Rehabilitation Act also requires reasonable modifications where necessary to ensure that

people with disabilities receive benefits that are “equal to that afforded others.” 45 C.F.R.

§ 84.4(b)(ii). Courts have interpreted these two standards as functionally identical. See, e.g.,

Bennett-Nelson v. La. Bd. Of Regents, 431 F.3d 448, 454-55 (5th Cir. 2005). Denial of

modifications may violate the ADA or Section 504 even when such denial is not motivated by

discriminatory animus. Bennett-Nelson v. La. Bd. Of Regents, 431 F.3d 448, 454-55 (5th Cir.

2005) (“Where a defendant fails to meet this affirmative obligation [to make reasonable

accommodations or modifications], the cause of that failure is irrelevant.”); Dopico v.

Goldschmidt, 687 F.2d 644, 651-652 (2d Cir. 1982) (Section 504 requires “modest, affirmative

steps” to increase accessibility of transit system and not just “evenhanded treatment”); Henrietta

D. v. Bloomberg, 331 F.3d 261, 273 (2d Cir. 2003) (“We are . . . reluctant to interpret the ‘by

reason of such disability’ language of the ADA and Rehabilitation Act . . . so narrowly that they

deprive the plaintiffs of reasonable accommodations”).2 Indeed, even the one Title III case cited


2
  In the lengthy block quote cited by Defendant to support its argument that S.L. had not met her burden
to show that BMC’s discriminatory conduct was not connected to her disability, one case taken out of


                                                   14
Case 3:18-cv-00162-GMG Document 33 Filed 04/04/19 Page 15 of 20 PageID #: 240




by Defendant as requiring a “causal connection between the alleged discrimination and the

individual’s disability” acknowledged that “proof of a failure to provide reasonable

accommodations that do not fundamentally alter may support a claim under Title III.” Bowers v.

Nat’l Collegiate Athletic Ass’n, 118 F. Supp. 2d 494, 517 (D.N.J. 2000).


        Reasonable modifications can include modifications necessary to meet an individual’s

medical needs. See United States v. Georgia, 546 U.S. 151, 157 (2006) (failure to accommodate

prisoner’s medical needs may have violated ADA); Bryant v. Madigan, 84 F.3d 246, 249 (7th

Cir. 1996) (“Standards of medical care are not irrelevant” to ADA, as failure to accommodate

medical needs can result in exclusion from programs or activities); Taylor v. Richmond State

Living Center, 2012 U.S. Dist. LEXIS 170190 *16-17 (S.D. Tx., November 30, 2012) (plaintiffs

stated ADA claim against state supported living center that had failed to provide treatment,

services, nursing, and medical care “commensurate with [plaintiff’s] unique and individualized

needs” and by physically abusing the plaintiff).


        Moreover, failure to accommodate such needs will the ADA and Section 504 not only if

it results in complete denial of access to services, programs, or activities, but also when it results

in a denial of “meaningful access” to such services, programs, or activities. See Marisol A. by

Forbes v. Giuliani, 929 F. Supp. 662, 685 (S.D.N.Y. 1996) (plaintiffs had stated a valid claim

context refers to an absence of “discriminatory animus or ill will.” Nails v. Laplante, 596 F. Supp 2d 475,
r481–82 (D. Conn 2009) (cited by Gordon v. Tygart Valley Reg’l Jail, No. 3:12CV34, 2013 WL 786480,
at *11 (N.D.W. Va. Feb. 4, 2013)). Like all cases in this long citation, Nails concerned a Title II claim by
a prison inmate. The plaintiff money damages against a state, and the court held that such claims were
barred by sovereign immunity unless “the plaintiff can establish that the Title II violation was motivated
by either discriminatory animus or ill will due to disability.” Nails, 596 F. Supp 2d at 481 (quoting Garcia
v. S.U.N.Y. Health Sciences Center of Brooklyn, 280 F.3d 98, 111 (2d Cir. 2001)) (internal quotations
omitted). Because BMC is not entitled to sovereign immunity, S.L. need not allege that its conduct was
motivated by animus or ill will.



                                                    15
Case 3:18-cv-00162-GMG Document 33 Filed 04/04/19 Page 16 of 20 PageID #: 241




under ADA and Section 504 against a child welfare agency that had failed to meaningfully

assess and address children’s medical needs, resulting in inappropriate placements and denial of

adequate medical care). “Access alone” is insufficient. Id.; see also Alexander v. Choate, 469

U.S. 287, 301, 304 (1985); Henrietta D., 331 F.3d at 273 (“the relevant inquiry asks . . . whether

those with disabilities are as a practical matter able to access benefits to which they are legally

entitled”); Wolford by Mackey v. Lewis, 860 F. Supp. 1123, 1135 (S.D. W. Va. 1994) (Section

504 may require reasonable modifications to healthcare programs as necessary to ensure

meaningful access to care).


       The Amended Complaint adequately explains that S.L. required reasonable modifications

as a direct result of her disabilities; that these reasonable modifications were necessary in order

for the Plaintiff to receive the same benefit from the suture procedure as people without

disabilities; that these reasonable modifications would have been effective to enable her to

benefit from the suture procedure without the use of restraints or strong sedatives; and that denial

of these modifications directly led to S.L.’s attempts to leave the treatment room and subsequent

exposure to painful restraints and forcible medication. Am. Compl. ¶¶ 30-33, 36-42, 50-55. See

Henrietta D., 331 F.3d at 277 (“the demonstration that a disability makes it difficult for a

plaintiff to access benefits that are available to both those with and without disabilities is

sufficient to sustain a claim for a reasonable accommodation.”). The Amended Complaint also

contains adequate factual allegations to support a conclusion that these modifications were

reasonable and not an undue burden to the hospital, namely: these accommodations are common

for autistic individuals, S.L. had previously received these accommodations at BMC, they are

medications readily available in most emergency rooms, they are medically appropriate, and



                                                  16
Case 3:18-cv-00162-GMG Document 33 Filed 04/04/19 Page 17 of 20 PageID #: 242




BMC did not indicate they were unavailable at that time. Am. Compl. ¶¶ 33, 37, 48, 49. These

allegations are more than enough to state a claim for disability discrimination based on failure to

provide reasonable modifications to policies, practices, or procedures.


   2. BMC’s discriminatory conduct in restraining S.L., detaining her, and forcibly
       administering medication was directly connected to S.L.’s disabilities.

       The Amended Complaint also alleges that BMC’s decision to restrain and forcibly

medicate S.L. had the effect of denying her access to equal benefits and services to those

afforded to people without disabilities. Am. Compl. ¶ 121. As noted in Section B above, such

conduct is routinely recognized by courts as a potential violation of the ADA and Section 504,

even in healthcare contexts. The Amended Complaint also adequately connects this conduct on

the part of BMC to S.L.’s disability.


       To state such a claim under the ADA based on misconduct towards a person with a

disability, such as abuse or inappropriate use of restraint, a plaintiff need only include plausible

assertions that the misconduct was “because of” or “due to” the person’s disabilities. For

example, in Taylor v. Richmond State Supported Living Ctr., the estate of an intellectually

disabled man alleged that defendant’s staff had targeted the man for abuse as a result of his

“profound and unusual disabilities, such as his oppositional behaviors and his inability to

communicate his thoughts, needs, or concerns.” No. 4:11-3740, 2012 U.S. Dist. LEXIS 170190,

at *15 (S.D. Tex. Nov. 30, 2012). The district court held that such allegations were adequate to

state a claim under the ADA and Section 504.


       As in the case of claims based on denial of reasonable modifications, there is no

additional requirement that the person with a disability show “hostile discriminatory purpose or


                                                 17
Case 3:18-cv-00162-GMG Document 33 Filed 04/04/19 Page 18 of 20 PageID #: 243




subjective intent to discriminate solely on the basis of handicap.” Pushkin v. University of

Colorado, 658 F.2d 1372, 1385 (10th Cir. 1981). Indeed, “discrimination on the basis of

handicap usually results from more invidious causative elements and often occurs under the

guise of extending a helping hand or a mistaken, restrictive belief as to the limitations of

handicapped persons.” Id.


       The Amended Complaint clearly explains that Defendant staff were aware of S.L.’s

disability at all relevant times. Am. Compl. ¶ 28. Moreover, staff additionally perceived S.L. to

have additional disabilities: at the time that Berkeley staff restrained S.L., they stated to S.L.’s

mother that she was “psychotic” and in need of restraint, and threatened to call the police. Id.

¶¶ 65, 67. They also forcibly prevented S.L. and D.L. from leaving the hospital, despite D.L.’s

statement that she planned to seek treatment elsewhere and the fact that S.L. was sufficiently

medically stable to wait several hours for treatment. Id. ¶¶ 45, 52. BMC staff then brought S.L.

to a locked room typically used for patients in psychiatric crisis. ¶ 75. There, they administered

psychoactive medications. ¶¶ 77-80.


       These allegations all reasonably support the conclusion that that BMC’s conduct was the

result of S.L.’s actual or perceived disabilities. See Green, 465 F.3d at 76-77; Bolmer, 594 F.3d

at 149; K.T., 219 F. Supp. 3d at 981; Trimble, CA 4:14-cv-00868-O. To the extent that

Defendant plans on advancing the startling argument that its staff would also have forcibly

restrained and sedated a nondisabled thirteen-year-old with a minor injury who walked out into a

hallway and expressed an interest in seeking treatment elsewhere, this argument is better

resolved after both sides have had the benefit of discovery rather than on the pleadings. See




                                                  18
Case 3:18-cv-00162-GMG Document 33 Filed 04/04/19 Page 19 of 20 PageID #: 244




Taylor, 2012 U.S. Dist. LEXIS 170190, at *17-18 (Plaintiffs’ failure to identify a comparison

group who received more favorable treatment did not merit dismissal on the pleadings).


   3. The string of Title II prison litigation cited by Defendant is irrelevant to the facts of
       this case.

       In their argument that S.L.’s claims inadequately articulate a connection between her

disability and BMC’s discriminatory conduct, Defendant primarily relies on a lengthy block

quote from Gordon v. Tygart Valley Regional Jail, which concerned a Title II ADA claim

against a local jail. This block quote specifically concerns ADA suits by prisoners that “do not

allege that the inmate was treated differently because of his or her disability.” No. 3:12CV34,

2013 U.S. Dist. LEXIS 28445, at *30, 31 (N.D.W. Va. Feb. 4, 2013). Accordingly the cases cited

within this quote predominantly concern Title II claims by inmates who did not actually allege

that they were denied access to services or programs available to inmates without disabilities.

See Atkins v. County of Orange, 251 F. Supp. 2d 1225, 1232 (S.D.N.Y. 2003); Gavin v. Cook,

No. 00–CV–29, 2000 WL 1520231, at *6–7 (D. Or. Oct. 3, 2000); Moore v. Prison Health

Servs., Inc., 24 F.Supp.2d 1164, 1168 (D. Kan. 1998). Likewise, the court in Gordon dismissed

the plaintiff’s claims based on its determination that “plaintiff has not sufficiently alleged that he

was excluded from participation in a program or activity.” Gordon, 2013 U.S. Dist. LEXIS

28445 at *34.


       The court in Gordon explicitly acknowledges, however, that an ADA claim may proceed,

even with respect to medical treatment, if the complaint alleges that an individual “has been

denied services that might have been provided to other” similarly situated individuals. Gordon,

2013 U.S. Dist. LEXIS 28445 at *33. As discussed in detail above, S.L. has adequately alleged



                                                  19
Case 3:18-cv-00162-GMG Document 33 Filed 04/04/19 Page 20 of 20 PageID #: 245




that she was treated differently because of her disability and was denied reasonable

modifications that she needed as a result of her disability.


WHEREFORE, Plaintiff respectfully requests that this Court enter an order denying Defendant’s

Motion to Dismiss.


       Respectfully submitted and dated this 14th day of December, 2018.


                                               S.L., A MINOR, BY AND THROUGH
                                               HER PARENT AND LEGAL GUARDIAN D.L.


                                               By Counsel


                                                      /S/ Shawna White
                                                      BAR No. 10893
                                                      Disability Rights of West Virginia
                                                      1207 Quarrier Street
                                                      Charleston, WV 25301




                                                 20
